IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


NEW COUNTRY CLEANERS, INC.,           : No. 776 MAL 2014
                                      :
                  Respondent          :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
           v.                         :
                                      :
                                      :
PERMAGRO, INC.,                       :
                                      :
                  Petitioner          :


                                   ORDER


PER CURIAM

     AND NOW, this 6th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.